DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 1/7/2022.
 Claim 2 is cancelled. Claims 1 and 3-21 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Nipper on 2/28/2022.
The application has been amended as follows: 

10. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed, configure a sub-transmission controller of a sub-transmission system to:
receive, from an energy management system, operational set points of the subs-transmission system;

send, to a distribution controller of a distribution system, the virtual power plant requirements to achieve the operational set points of the sub-transmission system;
receive, from the distribution controller of the distribution system, future virtual power plant capacity of the distribution system; and
store the future virtual power plant capacity of the distribution system for determining future virtual power plant requirements for the distribution system that minimize voltage deviations and system losses during subsequent operational intervals using weighted multi-objective optimization.

20. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed, configure a distribution controller of a distribution system to:
receive, from a sub-transmission controller of a sub-transmission system, virtual power plant requirements of the sub-transmission system;
control, based on the virtual power plant requirements, one or more distributed energy resources of the distribution system to minimize voltage deviations and system losses using weighted multi-objective optimization;
responsive to controlling the one or more distributed energy resources, determining future virtual power plant capacity of the one or more distributed energy resources; and
sending, to the sub-transmission controller, the future virtual power plant capacity.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115